Order entered August 20, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00354-CV

                        PAMELLA JOINER, Appellant

                                          V.

                  THE WEITZMAN GROUP, INC., Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-16489

                                     ORDER

      Before the Court is appellant’s August 18, 2022 unopposed second motion

for an extension of time to file her brief on the merits. We GRANT the motion

and extend the time to September 19, 2022. We caution appellant that further

extension requests will be disfavored.


                                               /s/   KEN MOLBERG
                                                     JUSTICE